 

Exhibit 10.5

SEVERANCE AGREEMENT

THIS SEVERANCE AGREEMENT (the “Agreement”) is made and entered into as of this
____ day of ____________, 2016, by and between Unified Grocers, Inc., (the
“Company”) located at 5200 Sheila Street, Commerce, California 90040 and
________________________ (the “Executive”).

WHEREAS, the Company considers the establishment and maintenance of a sound and
vital management to be essential to protecting and enhancing the best interests
of the Company and its shareholders; and

WHEREAS, the Executive’s position has been determined to be an important part of
the senior management team of the Company; and

WHEREAS, the Company recognizes that the possibility of termination due to Good
Reason, Disability or without cause creates uncertainty among management
personnel of the Company and may result in the departure or distraction of
management personnel, all to the detriment of the Company and its shareholders;
and

NOW, THEREFORE, in consideration of the promises and of the mutual covenants
herein contained, the following is an agreement to provide severance benefits to
the Executive, pursuant to a severance plan generally benefiting selected
similarly situated executives, in the event the Executive’s employment with the
Company is terminated under the circumstances described herein.

 

1.

Right to Terminate.  The Company or the Executive may terminate the Executive’s
employment at any time, subject to the Company providing the benefits
hereinafter specified in accordance with the terms and eligibility requirements
of this Agreement.  Nothing contained in this Agreement is intended to be nor
should be construed to create a contract of employment for a specified period of
time, or otherwise change or alter the at-will nature of the Executive’s
employment with the Company.

 

2.

Eligibility Requirements.  The Executive shall be entitled to the benefits
provided in Section 5 upon his or her termination of employment from the Company
subject to the following terms and conditions:

 

a.

The Company must have employed the Executive as an Officer immediately prior to
the date of this Agreement.  “Officer” shall mean officers of the Company as
designated as such by and elected by the Board of Directors of the Company.

 

b.

The Executive’s termination is caused:

 

i.

by the Company other than for Cause or death;

 

ii.

by Disability as defined below; or

 

iii.

by the Executive for Good Reason.

“Cause” means termination upon (i) the willful and continued failure by the
Executive to perform substantially his or her duties (other than any such
failure resulting from the Executive’s incapacity due to physical or mental
illness), after demand for substantial performance is delivered in writing by
the Company to the Executive that specifically identifies the manner in which
the Company believes the Executive has not substantially performed his or her
duties, (ii) the willful engaging by the Executive in illegal or fraudulent
misconduct which is materially injurious to the Company, or (iii) the willful
material breach of the Confidentiality and Nonsolicitation Agreement set forth
in Section 7.  No act, or failure to act, on the Executive’s part shall be
considered “willful” unless done, or omitted to be done, by him or her not in
good faith and without reasonable belief that his or her action or omission was
in the best interest of the Company.  The Executive will not be deemed to have
been terminated without Cause by the Company and entitled to severance benefits
under this Agreement merely by reason of a Change in Control, if the Executive
continues to be employed by any successor entity described in Section
8(a).  This provision, however, will not affect the right of the Executive to
receive benefits due to a termination caused by the Executive for Good Reason
under Section 2(b)(iii).

 

--------------------------------------------------------------------------------

 

“Disability” means the Executive’s incapacity due to physical or mental illness
to perform substantially his or her duties on a full-time basis for six (6)
consecutive months and, within thirty (30) days after a notice of termination is
thereafter given by the Company, the Executive shall not have returned to the
full-time performance of the Executive’s duties.  However, if the Executive
shall not agree with the determination to terminate him or her because of
Disability, the question of the Executive’s disability shall be subject to the
certification of a qualified medical doctor agreed to by the Company and the
Executive or Executive’s legal representative, in the event of the Executive’s
incapacity to designate a doctor.  In the absence of an agreement between the
Company and the Executive, each party shall nominate a qualified medical doctor
and the two doctors shall select a third doctor, who shall make the
determination as to Disability.

“Good Reason” means the first to occur of the following conditions without the
Executive’s express written consent: (i) an adverse change in the Executive’s
status or position(s), in effect immediately prior to the date of this
Agreement, or (ii) a material reduction in the Executive’s base salary;
provided, however, that the Executive will be deemed to have terminated his or
her employment for Good Reason only if the Executive has provided the Company
written notice of the existence of the Good Reason condition within ninety (90)
days of its first occurrence, the Company has failed to correct the matter
within thirty (30) days of such notice, and the Executive terminates his or her
employment within ten (10) days following the Company’s failure to correct the
Good Reason condition.

“Change of Control” means any of (i) the acquisition by any person, entity or
group within the meaning of Section 13(d) or 14(d) of the Securities and
Exchange Act of 1934, of beneficial ownership of more than fifty percent (50%)
of the outstanding Class A Shares of Unified Grocers, Inc.; (ii) if the
individuals who presently serve on the Board of Directors no longer constitute a
majority of the members of the Company’s Board of Directors; provided, however
that any person who becomes a director subsequent to the commencement date of
this Agreement who was elected to fill a vacancy by a majority of the Company’s
Board of Directors or shareholders shall be considered as if a member prior to
the commencement  date of this Agreement; and (iii) a liquidation or dissolution
of the Company or the sale of all or substantially all of the assets of the
Company.

 

3.

Notice of Termination.  Any purported termination by the Company or by the
Executive shall be communicated by written Notice of Termination to the other
party hereto.  For purposes of this Agreement, a “Notice of Termination” means a
notice indicating the specific termination provision in this Agreement relied
upon.

 

4.

Date of Termination.  “Date of Termination” means the date set forth by written
Notice of Termination or, if none, then by mutual written agreement of the
parties, on which the Executive experiences a “separation from service” (within
the meaning of Section 409A of the Internal Revenue Code of 1986, as amended
(the “Section 409A”)) on account of an event described in Section
2(b).  Notwithstanding any provision in this Agreement to the contrary, no
severance benefits under this Agreement shall be paid prior to the Executive
experiencing a “separation from service” within the meaning of Section 409A.

 

5.

Benefits Upon Termination.

 

a.

Subject to Section 9 hereof, if the Executive’s termination of employment with
the Company satisfies the conditions set forth in Section 2, then the Executive
will be paid the equivalent of twelve (12) month’s pay based on an amount equal
to the Executive’s highest annual base salary during the three year period
immediately prior to the Date of Termination, plus an amount equal to one (1)
times the highest annual incentive bonus paid during the three year period prior
to the Date of Termination (collectively, hereinafter referred to as the
“Severance Pay”).  The Severance Pay shall be paid in a lump sum payment within
thirty (30) days of the Date of Termination.  Payments made under this
subsection (a) shall not be taken into account under any other retirement plan
of the Company.

 

b.

With respect to the Executive’s continued coverage under the Company’s health
insurance plan, or successor plan, the Executive’s “qualifying event” for
purposes of the Consolidated Omnibus Budget Reconciliation Act of 1985 (“COBRA”)
shall be his or her Date of Termination from the Company.  If the Executive
elects to continue health plan coverage pursuant to COBRA, the Company shall pay
the Executive’s COBRA premiums for a period terminating on the earlier of (i)
twelve (12) months from the Date of Termination or (ii) the cessation of COBRA
eligibility and coverage for the Executive (without regard to any other COBRA
qualified beneficiary). The Company’s obligation with respect to this subsection
(b) shall continue only if the Executive satisfies on a timely basis all of his
or her obligations under COBRA.   As applicable, continued coverage under this
subsection (b) shall be coordinated with corresponding benefits that the
Executive may be eligible to receive under the Officer Retiree Medical Plan.

2

--------------------------------------------------------------------------------

 

 

c.

All unpaid benefits set forth in this Section shall be forfeited if the
Executive violates any material provision of this Agreement including, without
limitation, the Confidentiality and Nonsolicitation Agreement set forth in
Section 7.

 

d.

If the Executive’s termination of employment with the Company does not satisfy
the conditions set forth in Section 2, no payment or benefits shall be provided
under this Agreement.  This Agreement does not, and is not intended to, limit
any rights or benefits of the Executive pursuant to any other non-severance type
plan, policy or written agreement; provided, however, that this Agreement is
intended to be the sole agreement governing severance-type benefits.  Under no
circumstances will the Executive be entitled to or eligible for any other
severance type benefits from the Employer, including any obligations that
existed under any prior agreements including but not limited to prior severance
agreements or under the Unified Grocers’ Separation Payment Program.

 

6.

No Obligation to Mitigate.  The Executive is under no obligation to mitigate
damages in the amount of any payment provided for hereunder by seeking other
employment or otherwise.  Subject to Section 5(b), the amount of any payment
provided for in this Agreement shall not be reduced, offset or subject to
recovery by the Company by reason of any compensation earned by the Executive as
the result of employment by another employer after the Date of Termination, or
otherwise.

 

7.

Confidentiality and Nonsolicitation Agreement.

 

a.

The Executive acknowledges that in the course of his or her employment by the
Company, he or she will have access to and become informed of confidential and
secret information which is a competitive asset of the Company (“Confidential
Information”) including (i) the terms of any agreement between the Company and
any employee, customer or supplier, (ii) pricing strategy, (iii) product
development strategies, (iv) personnel training and development programs, (v)
financial results, (vi) strategic plans and demographic analyses, (vii)
proprietary computer and systems software, and (viii) any confidential nonpublic
information received from the Company concerning the Company, its employees,
suppliers and customers.

 

b.

The Executive agrees that he or she will keep all Confidential Information in
strict confidence during the term of his or her employment by the Company and
thereafter and will never make known, divulge, reveal, furnish, make available,
or use any Confidential Information (except in the course of his or her regular
authorized duties on behalf of the Company).  The Executive agrees that the
obligations of confidentiality hereunder shall survive termination of his or her
employment at the Company regardless of any actual or alleged breach by the
Company of this Agreement and shall continue for one (1) year following such
termination provided that such obligation shall terminate earlier (i) as to
specific information that shall have become known through no fault of the
Executive or (ii) as to Confidential Information which the Executive is required
by law to disclose (after giving the Company notice and an opportunity to
contest such requirement).  The Executive’s obligations under this Section 7 are
in addition to, and not in limitation or preemption of, any other obligation of
confidentiality which the Executive may have to the Company under general legal
or equitable principles.

 

c.

Except in the ordinary course of the Company’s business, the Executive has not
made, nor shall at any time following the date of this Agreement, make or cause
to be made, any copies, pictures, duplicates, facsimiles, or other reproductions
or recordings or any abstracts or summaries including or reflecting
Confidential  Information.  All such documents and other property furnished to
the Executive by the Company or otherwise acquired or developed by the Company
shall at all times be the property of the Company.  Upon termination of the
Executive’s employment by the Company, the Executive will immediately return to
the Company any such documents or other property of the Company which are in the
possession, custody or control of the Executive.

 

d.

In the event of the Executive’s termination of employment at the Company, the
Executive agrees that he or she will not in any capacity, on his or her own
behalf or on behalf of any other firm, person, or entity, for a period of one
(1) year, solicit, or assist in the solicitation of, any employee of the Company
to terminate such employee’s employment with the Company.

 

e.

The Executive acknowledges and agrees that a violation of the foregoing
provisions of this Section 7 (referred to collectively as the “Confidentiality
and Nonsolicitation Agreement”) that results in material detriment to the
Company would cause irreparable harm to the Company, and that the Company’s
remedy at law for any such violation would be inadequate. In recognition of the
foregoing, the Executive agrees that, in addition to any other relief afforded
by law or this Agreement, including damages sustained by a breach of this
Agreement and forfeiture of any and all compensation  or benefit otherwise

3

--------------------------------------------------------------------------------

 

 

provided under Section 5, and without any necessity or proof of actual damages,
the Company shall have the right to enforce this Confidentiality and
Nonsolicitation Agreement by specific remedies, which shall include, among other
things, temporary and permanent injunctions, it being the understanding of the
undersigned parties hereto that damages, the forfeitures described above and
injunctions shall all be proper modes of relief and are not to be considered as
alternative remedies.

 

f.

Notwithstanding anything to the contrary in this Section 7, the Executive and
the Company understand and agree that nothing contained in this Agreement limits
the Executive’s ability to file a charge or complaint with any federal, state or
local government agency or commission (“Government Agencies”), including, but
not limited to the Equal Employment Opportunity Commission, the National Labor
Relations Board, the Occupational Safety and Health Administration and the
Securities and Exchange Commission.  The Executive and the Company further
understand and agree that this Agreement does not limit the Executive’s ability
to communicate with any Government Agency or participate in any investigation or
proceeding conducted by any Government Agency, including providing documents or
other information, without providing notice to the Company or the opportunity
for the Company to contest such disclosure.

 

8.

Successors; Binding Agreement.

 

a.

The Company will require any successor (whether direct or indirect, by purchase,
merger, consolidation, reorganization, Change of Control or otherwise) by
agreement in form and substance satisfactory to the Executive, expressly to
assume and agree to perform this Agreement in the same manner and to the same
extent the Company would be required to perform if no such succession had taken
place.

 

b.

This Agreement shall inure to the benefit of and be enforceable by the
Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees, and legatees.   If the Executive
should die while any amount would still be payable to the Executive hereunder if
he or she had continued to live, all such amounts, unless otherwise provided
herein, shall be paid in accordance with the terms of this Agreement to the
Executive’s devisee, legatee, or other designee, or if there be no such
designee, to the Executive’s estate.

 

c.

This Agreement and all of the provisions hereof shall be binding upon the
Company and all of its affiliates, successors, transferees, or surviving or
continuing entity.

 

9.

Taxes.

 

a.

All payments to be made to the Executive under this Agreement will be subject to
required withholding of federal, state, and local income and employment taxes.

 

b.

Notwithstanding anything in the foregoing to the contrary, if any of the
payments provided for in this Agreement, together with any other payments which
the Executive has the right to receive from the Company, would constitute an
“excess parachute payment” (as defined in Internal Revenue Code § 280G(b)(2) as
it may be amended), payments pursuant to this Agreement shall be reduced by an
amount sufficient to avoid the payment of an excess parachute payment; provided,
however, that the determination as to whether any reduction in the payments
otherwise owing under this Agreement pursuant to this provision is necessary
shall be made jointly by the Executive and the Company in good faith, based on
then-effective final and proposed Treasury regulations, and published rulings;
provided further, that an independent qualified national accounting firm
selected by mutual agreement of the parties shall provide conclusive
calculations in the event the parties cannot jointly agree.

 

10.

Notice.  For purposes of this Agreement, notices and all other communications
provided for in the Agreement shall be in writing and shall be deemed to have
been duly given when delivered by United States registered or certified mail,
return receipt requested, postage prepaid and addressed, in the case of the
Company, to the address set forth on the first page of this Agreement or, in
the  case of the  undersigned Executive,  to the address  set  forth below his
or her signature, provided that all notices to the Company shall be directed to
the attention of the Chief  Executive Officer of the Company, with a copy to the
Secretary of the Company, or to such other address as either party may have
furnished to the other in writing in accordance herewith, except that notice of
change of address shall be effective only upon receipt.

 

11.

Validity.  The invalidity or unenforceability of any provision of this Agreement
shall not affect the validity or enforceability of any other provision of this
Agreement, which shall remain in full force and effect.

 

12.

Entire Agreement.  This  Agreement contains  the  entire   agreement  of  the
parties  and supersedes any and  all other  agreements, either  oral  or in
writing between  the  parties hereto   with  respect   to  the  subject matter

4

--------------------------------------------------------------------------------

 

 

hereof  and contains all of the covenants and agreements between  the parties
with respect to such subject matter.

 

13.

Miscellaneous.  No provision of this Agreement may be modified, waived or
discharged unless such waiver, modifications or discharge is agreed to in
writing signed by the Executive and the Chief Executive Officer of the Company.
No waiver or any breach of any term or provision of this Agreement shall be
construed to be, nor shall be, a waiver of any other breach of this
Agreement.  No waiver shall be binding unless in writing signed by the party
waiving the breach. Unless otherwise noted, references to “Sections” are to
sections of this Agreement.  The captions used in this Agreement are designed
for convenient reference only and are not to be used for the purpose of
interpreting any provision of this Agreement.

 

14.

Enforceability.  Notwithstanding any other provision of this Agreement, to the
extent that any payment to be made pursuant to this Agreement is prohibited by
applicable federal or state law or regulation, or by any action of any federal
or state regulatory agencies, unless the Company has obtained prior approval for
such otherwise prohibited payment from the appropriate regulatory authority, the
Company shall not be obligated to make such payments under this Agreement.  No
other employee shall be entitled to severance benefits under the plan described
in Section 15, and of which this Agreement is a part, unless such employee has
been promised such severance benefits under a separate written agreement.

 

15.

Agreement Part of ERISA Plan. This Agreement is made pursuant to a Company
sponsored severance plan covering selected Company Senior Vice Presidents,
Executive Vice Presidents and the President and Chief Executive Officer. All of
the terms of the plan that relate to the Executive are contained in this
Agreement. Although the plan (including the Agreement) is generally subject to
the provisions of the Employee Retirement Income Security Act of 1974 (“ERISA”),
the eligible employees constitute a select group of management or highly
compensated employees.  Accordingly, the plan is exempt from the reporting and
disclosure provisions of ERISA pursuant to ERISA Regulation §2520.104-24.  In
the event of a dispute, the claims procedure set forth in Section 16 shall apply
unless both parties agree to settle the dispute through arbitration.  The
Company may amend or terminate the plan of which this Agreement is a part;
provided, however, that the plan may not be amended or terminated unilaterally
by the Company if such amendment or termination would result in some or all
benefits not being paid as the terms of the Agreement provide as of the
effective date set forth below.

 

16.

Claims Procedure; Governing Law.  If the Executive believes that severance
benefits are not being paid as this Agreement provides, he or she must file a
claim with the Company’s Senior Vice President, Human Resources.  The parties
shall attempt to resolve the matter during the 30-day period beginning on the
date such claim is filed.  Only after the 30-day period has expired may an
action in court be filed.  This Agreement shall be governed by, and construed
and enforced in accordance with, the laws of the State of California, without
regard to principles of conflicts of law.

 

17.

Code Section 409A.  This Agreement shall be interpreted and construed to either
be exempt from or comply with Section 409A.  In the event this Agreement or any
benefit paid under this Agreement to the Executive is deemed to be subject to
Section 409A, the Executive consents to the Company’s adoption of such
conforming amendments as the Company deems advisable or necessary, in its sole
discretion, to comply with Section 409A and avoid the imposition of taxes under
Section 409A.  Each payment made pursuant to any provision of this Agreement
shall be considered a separate payment and not one of a series of payments for
purposes of Section 409A.  In addition, if upon the Executive’s “separation from
service” within the meaning of Section 409A, the Executive is then a “specified
employee” (as defined in Section 409A), then solely to the extent necessary to
comply with Section 409A and avoid the imposition of taxes under Section 409A,
the Company shall defer payment of  “nonqualified deferred compensation” subject
to Section 409A payable as a result of and within six (6) months following such
“separation from service” under this Agreement until the earlier of (i) the
first business day of the seventh month following the Executive’s “separation
from service,” or (ii) ten (10) days after the Company receives written
confirmation of the Executive’s death.  Any such delayed payments shall be made
without interest.

[SIGNATURES ON FOLLOWING PAGE]

5

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first set forth above.

 

UNIFIED GROCERS, INC.

 

 

 

 

 

By:

  

 

 

 

 

Robert M. Ling, Jr.

 

 

 

President and Chief Executive Officer

 

 

EXECUTIVE

 

 

 

 

 

By:

  

 

 

Name:

 

 

 

Title:

 

 

 

 

Executive’s Address:

 

 

 

 

 

 

6